        Case 1:20-cr-00018-RMB Document 33-5 Filed 04/23/21 Page 1 of 2



The Honorable Richard M. Berman
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

I am writing this letter with the understanding it will be used before determining sentencing for
Jonatan Correa in the case where he has entered a guilty plea.
My name is Russell Torrens, I am 58 years old, a retired County Government employee and a
friend of Jonatans for the past 7 years. I had the pleasure of meeting Jonatan for the first time
when he began dating Jacinda Kahle who I consider to be one of my best friends. It didn’t take
any time at all to realize that Jonatan was a person who was kind, caring and had others best
interests at heart. Simply put, I never doubted from the get go that Jonatan was genuine and
would be someone who I would want to call a friend. As I have gotten older it is not how many
people I hold dear to me but the quality of people I allow to be close to me. Jonatan is one of
those people, a class act who works hard and is dedicated to those in his life. He is well
respected by all who know him and those who depend on and work for him.
I would like to share with you just an example or two of the type of person I know Jonatan to be.
I had the opportunity to spend several days with Jonatan when he had purchased his new
home. He made it clear that I was welcome to stay in his home during this time or anytime. We
spent time discussing his plans for the future and how this new home would have plenty of
space for Jacinda’s elderly father should he choose to live with them. We also discussed him
wanting to have enough room for kids and grandkids to have a safe and secure place to live in
the event it was needed. As it was getting later into the day we decided to get ourselves
something to eat and headed for a local restaurant where we noticed an older couple arrive and
sit down at the table adjacent to us. Jonatan made a point of saying hello. With a few brief
words between the couple and Jonatan, we went back to our meal. As we were getting ready to
leave, Jonatan made sure to pick up the tab not only for mine and my wifes meal but the older
couples' meal as well. He did so without any expectation of recognition. This is the type of
person Jonatan is.
Another example of who Jonatan is would be he has shown me over the past 7 years to be a
person who is always there to support his family, friends and employees be it emotionally or
financially, he does so without ever asking anything in return and does it even when issues in
his own life may be stressful and difficult.
I could give you many examples of times I've witnessed Jonatan helping his community, from
his support of SOS to simply helping someone pay their rent, always giving a hand up when
anyone may need it, but that would fill pages. So I will leave with this. You will probably receive
many letters from people in Jonatans life letting you know of his good deeds, his friendship and
their need to have him around for his support. What you will not get is the letters from the many,
Many people who have crossed Jonathan's path and who have benefited because of his
generosity and willingness to help others and that is a shame as there would be a mail bag full
of them.
        Case 1:20-cr-00018-RMB Document 33-5 Filed 04/23/21 Page 2 of 2



As long as I have known Jonatan he has been gainfully employed, devoted to helping his family,
friends and employees. Many folks depend on Jonatan and rely on him to be around from day to
day, including myself. Please take these things into consideration before sentencing.

Respectfully Submitted

Russell Torrens
1608 Watson Street
Emporia Kansas
620-794-1949
